Citation Nr: 0938747	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease, to include as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis, Law Clerk

INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1968.  His awards and decorations include the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for peripheral 
vascular disease (PVD).

In July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for PVD, 
to include as secondary to the service-connected diabetes 
mellitus.  The rating decision on appeal, which denied 
service connection for PVD, granted service connection for 
diabetes mellitus and for diabetic neuropathy of the 
bilateral upper and bilateral lower extremities.

The Board finds that remand is necessary to resolve certain 
medical questions before the Board can conduct appellate 
review of the claim on appeal.  See 38 C.F.R. § 3.159(c)(4) 
(2009).

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2009).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

The Veteran has provided evidence of a current diagnosis of 
PVD and asserts the disorder is related to his service-
connected diabetes.  The record reflects that he was 
diagnosed with PVD and diabetes at the same time, by a 
private physician in October 2002.  The Veteran has submitted 
an October 2006 medical opinion from one of his treating 
physicians, Dr. Arce, who stated that the two conditions are 
concomitant and both likely resulted from hyperglycemia.  

Weighing against the claim are opinions of two VA examiners: 
a physician's assistant (in March 2006 and February 2008) and 
a physician (in March 2007), both of whom asserted the 
Veteran's PVD was not caused by diabetes mellitus.  However, 
neither of the VA examiners addressed the contrary opinion of 
Dr. Arce; also, neither of the VA examiners expressed an 
opinion as to whether the service-connected diabetes mellitus 
had aggravated the claimed PVD; see Allen, 7 Vet. App. 439. 
Review of the file also shows the Veteran has not been 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  While the 
case is in remand status the RO or the Appeals Management 
Center (AMC) should provide the appropriate VCAA notice and 
consequent assistance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed PVD.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to whether there is a 50 percent 
or better probability that the PVD was 
caused or permanently worsened by the 
Veteran's service-connected diabetes 
mellitus.  If the examiner finds the PVD 
was permanently worsened by the diabetes 
mellitus, he or she should attempt to 
identify the degree of additional 
impairment caused by the diabetes 
mellitus beyond the natural progress of 
the PVD, in terms conforming to the 
rating schedule.

The rationale for each opinion expressed 
should also be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any sent 
notice was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


